Title: Lambert Wickes to the American Commissioners, 14 January 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur



Gentlemen
Nantz january 14th. 1777
I have bin Waiting Ever Since I wrote you Last for the Inventory of St. john and have not Recd. It yet therefore Conclude Mr. Gourlade has Sent it forward for Parris. Captn.  Nicholson Arrivd here yesterday and produc’d your Instrucktions to him concerning the vissiting and Inspecting the Ships at L Orient. But I think I have Done Everything that Captn. Nicholson Could Do Was he to Go there therefore have Conclded That it is Best for Captn. Nicholson to Return Immediately To Parris and there to Assist you in pointing out the Defisencyes of Stores and Materals agreable to Inventory. I Think you had best get Captn. Nicholson to Make What Addition he may think Neadfull or Nessesary to the Inventory And Agree With those Gentlemen to furnis All Stores And materals and fitt the Ship out fitt for Sea as it Will Be in their Power to Do it much Cheaper and Quicker than We Could possibly Do it our Selves. My Reason for Mentioning this Matter is that It May be Conducted With More Secrecy Than it Could be Done provided Captn. Nicholson or my Self was to Attend the fiting This Ship as they have Spies In Every port Who would Giv Immediate Information to the Court of Brittain Whome We may Reasonably Suppose Would giv orders for Blocking her Up and thereby Render her Useless. I Beg Leav to Recommend Captn. Nicholson To your Notice as a Gentleman of Good fammely Who has Bin Regularly Bred to the Sea and think him Well Qualified to Command A Ship of Warr. He Was very Acttiv in the Begining of our Unhappy Disputes in his Cuntrys Cause and Continnued So Untill the Nesessity of his business oblig’d him to Go to London Where he has bin ever Since Idle for Want of Employment. This Inconvenency I hope you’l Soon Remedy by Employing him in the Service of the United States Of America and there by put it in his Power to Make Good His Lost Time. As Captn. Nicholson Will be there to Assist you I hope it Will not be Nessesary for me to Come To Parris. I Am Now All Ready fited for Sea and only Wait To be informed by you Whether our prizes Will Be Recd. and protected In french ports or not as I May Take my Measures Accordingly. Youl pleas Inform of this As Soon as possible As I only Wait your orders and Answer to this and then procead on A Cruize Immediately. I Should be much Obligd for All other Nessesary Informations in your Power. I Remain With much Respect Gentlemen your Most oblig’d Humble Servant
Lambt. Wickes



P.S. If you think it Nessesary I Should Come to Parris I Will Set of Immediately on Recving your Orders. 
L.W.
To Doctr Franklin Sileas Dean Arthur Lee Esqrs.

 
Addressed in another hand: To the Honble Benjn. Franklin Esqr. / Paris
Notation: Capt Weekes Nantes Jany 14. 77
